DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				General Remark
1/ Claim 1-24 are pending
2/ Claims 1, 9 and 17 are independent claims
3/ IDS filed 11/09/2019 has been considered
4/ 112 Rejection has been withdrawn
5/ New IDS filed 07/24/2020 has been considered
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Regarding claim 1 applicant argued that the combination of prior arts does not disclose:
-correlate calendar data of one or more of the plurality of calls with one or more user  identifiers stored in association with the group-based communication platform;
Examiner respectfully disagrees:
Sundstorm in [0044] discloses communications log entries are analyzed for a period of time. For example, if it is determined that User B  (user identifier) called her sister every Friday (correlating calendar data with user identifier) for the past 6 months (detecting 
-initialize one or more follow-up actions within the group-based communication platform for each of the one or more recurring calls, wherein the one or more follow-up actions are associated with one or more user  identifiers correlated with calendar data of the one or more recurring calls.
Examiner respectfully disagrees:
Sundstorm in [0044] discloses communications log entries (calendar data) are analyzed for a period of time. For example, if it is determined that User B (user identifier) called her sister every Friday (correlating calendar data with user identifier) for the past 6 months (detecting recurring call data) and it is Friday today, then the predictor may deduce that it is highly likely that User B will call her sister today; fig. 1 discloses at 102 predict a likelihood that a first user will initiate communication with a second user. The data used corresponds to recurring call data; at 106 discloses provide the predicted likelihood to the second user that the first user is most likely to contact the second user that corresponds to initializing follow-up action. Fig. 7 discloses the interface of a group based communication 
-Regarding 112 rejection for claim 9, applicant`s amendment overcomes 112 rejection. 112 rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 9-10, 15, 17-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstorm (US pg. no. 20080225870), further in view of White (US pg. no. 20150347980).
Regarding claim 1. Sundstorm discloses a system configured for initiating an action within a group-based communication platform for a recurring call, wherein the system comprises:
one or more non-transitory memory storage repositories (fig. 3 202 discloses communication invitation sub system that has storage device); and
one or more processors, wherein the one or more processors (fig. 3 202 discloses communication invitation sub system that has processor) are collectively configured to:
receive calendar data identifying a plurality of calls between a plurality of users, wherein calendar data for each of the one or more calls comprises call characteristic data for each respective call ([0043] discloses information indicating past activity of the first user, such as prior communications between the first and second users. For example, the information from historical data (plurality of calls), such as telephone call logs 312 (calendar data), and other communication logs 316 may be analyzed by for patterns (recurrence), without consideration of entries in planning data sources, by communication initiation predictor component 300. These patterns may then be used to generate the predicted likelihood; [0044] discloses communications log entries are analyzed for a period of time. For example, if it is determined that User B called her sister every Friday for the past 6 months  (call characteristics data) and it is Friday today, then the predictor may deduce that it is highly likely that User B will call her sister today [0051] discloses if User A's calendar contained "Call User B" entries on 10 of the last 60 days (identifying a plurality of calls) but User A's telephone logs (calendar data) show that User A called User B on only one of those 10 days, the calculated probability of communication could be lowered based on the determination that there is a very low correlation between the first user's demonstrated intent to call User B and UserA's actual communication with User B);
correlate calendar data of one or more of the plurality of calls with one or more user identifiers stored in association with the group-based communication platform ([0044] discloses communications log entries (calendar data) are analyzed for a period of time. For example, if it is determined that User B called her sister every Friday (correlating calendar data with user identifier) for the past 6 months (detecting recurring call) and it is Friday today, then the predictor may deduce that it is highly likely that User B will call her sister today ; [0051] discloses If User A's calendar contained "Call User B" entries on 10 of the last 60 days but User A's telephone logs show that User A called User B on only one of those 10 days, the calculated probability of communication could be lowered based on the determination that there is a very low correlation between the first user's demonstrated intent to call User B and UserA's actual communication with User B. The communication logs (calendar data) may be used as historical communication data to generate both isolated (associated with user identifier) and conditional probabilities associated with the planning data sources. In light of the instant application stated in [0032], the communication platform used to communicate among users corresponds to group based communication platform);
	detect, via data processing, one or more recurring calls from the plurality of calls, wherein a recurring call comprises a series of calls detected within the plurality of calls ([0044] discloses communications log entries are analyzed for a period of time. For example, if it is determined that User B called her sister every Friday for the past 6 months (detecting recurring call) and it is Friday today, then the predictor may deduce that it is highly likely that User B will call her sister today); 
initialize one or more follow-up actions within the group-based communication platform for each of the one or more recurring calls, wherein the one or more follow-up actions are associated with one or more user identifiers correlated with calendar data of the one or more recurring calls ([0044] discloses communications log entries (calendar data) are analyzed for a period of time. For example, if it is determined that User B (user identifier) called her sister every Friday (correlating calendar data with user identifier) for the past 6 months (detecting recurring call data) and it is Friday today, then the predictor may deduce that it is highly likely that User B will call her sister today; fig. 1 discloses at 102 predict a likelihood that a first user will initiate communication with a second user. The data used corresponds to recurring call data; at 106 discloses provide the predicted likelihood to the second user that the first user is most likely to contact the second user that corresponds to initializing follow-up action. Fig. 7 discloses the interface of a group based communication platform where follow up action such as displaying the information user A is “very likely to contact you” after predicting that user A is to contact user B. The communication platform used corresponds to group based communication platform. The follow-up action is associated with user A (identifier) that is correlated with the one or more recurring calendar data (call log)).
	But, the combination does not explicitly disclose:
	detect, via machine-learning, one or more recurring calendar event from the plurality of calendar event, wherein a recurring calendar event comprises a series of calendar event detected within the plurality of calendar events;
	However, in the same field of endeavor, White discloses detect, via machine-learning, one or more recurring calendar event from the plurality of calendar events, wherein a recurring calendar event comprises a series of calendar events detected within the plurality of calendar event ([0005] discloses the calendar application can use earlier (i.e., historical) calendar events to engage in machine learning that allows the calendar application to learn a user's patterns (recurring calendar event), and in turn "intelligently" predict possible event data that the user may desire and suggest these possible event data to the user.  In other words, the machine learning allows the calendar application to use the historical calendar events of the user to "intelligently" predict future calendar events that the user is most likely to be creating).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the Sundstorm with White. The modification would allow using machine learning on big calendar data to identify pattern that would be used in predicting future calendar event such as call using communication platform.
Regarding claim 2.    The combination discloses the system of claim 1.
Sundstorm further discloses wherein the calendar data comprises historical calendar data indicative of previously completed calls ([0045] discloses the historical data may be combined to yield a predicted likelihood based on both sets of data. For example, the likelihood may be predicted based on indications of prior communications by the first user and indications of intent to initiate subsequent communications by the first user. In an example scenario, User A's calendar data 302 includes an entry for a group meeting and this meeting is a recurring, weekly meeting. The regular invitees are User A, User B, and others. Communication initiation predictor component 300 finds the meeting on the calendar and determines who is invited. It can then look at User A's 
Regarding claim 7.    The combination discloses the system of claim 1.
Sundstorm discloses, wherein detecting one or more recurring calls comprises detecting one or more recurring calls based at least in part on identifying a plurality of calendar events within the calendar data having shared call characteristic data ([0044] discloses communications log entries are analyzed for a period of time. For example, if it is determined that User B called her sister every Friday (calendar event) for the past 6 months (detecting recurring call) and it is Friday today, then the predictor may deduce that it is highly likely that User B will call her sister today);
Regarding claim 9.    The combination discloses a non-transitory computer-readable storage medium for initiating an action within a group-based communication platform for a recurring call, the non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device having a display, cause the electronic device to perform actions;
All other limitations of claim 9 are similar with limitations of claim 1. Claim 9 is rejected on the analysis of claim 1 above.
Regarding claim 10.    The combination discloses non-transitory computer readable storage medium of claim 9.

Regarding claim 15.    The combination disclose non-transitory computer readable storage medium of claim 9.
All other limitations of claim 15 are similar with the limitations of claim 7. All other limitations of claim 15 are rejected on the analysis of claim 7 above.
Regarding claim 17.    The combination discloses a computer-implemented method for initiating an action within a group-based communication platform for a recurring call, wherein the method comprises:
All other limitations of claim 17 are similar with the limitations of claim 1. All other limitations of claim 17 are rejected on the analysis of claim 1 above.
Regarding claim 18.    The combination discloses computer-implemented method of claim 17.
All other limitations of claim 18 are similar with the limitations of claim 2. All other limitations of claim 18 are rejected on the analysis of claim 2 above.
Regarding claim 23.    The combination discloses computer implemented method of claim 17.
All other limitations of claim 23 are similar with the limitations of claim 7 above. Claim 23 is rejected on the analysis of claim 7 above.

Claim 3-4, 11-12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sundstorm (US pg. no. 20080225870), and White (US pg. no. 20150347980), further in view of Garcia (US pat. no. 10165110).
Regarding claim 3.    The combination discloses the system of claim 1.
But the combination does not explicitly disclose:
 wherein the one or more processors are further configured to: 
identify, based at least in part on call data generated while a present call is ongoing, one or more user profiles associated with users connected to the present call.
However, in the same field of endeavor, Garcia discloses wherein the one or more processors are further configured to: 
identify, based at least in part on call data generated while a present call is ongoing, one or more user profiles associated with users connected to the present call (fig. 5, 505 discloses receive call from a device. 510 discloses determine that device is associated with user profile but enrolled; fig. 3, 310-340 discloses receive a call; identify user; verify user and authenticate user. The information used to verify the user corresponds to the call data. The recorded verification information corresponds to user profile).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Garcia. The modification would allow identifying user profiles and verifying users to enable only authenticated users are joined in the call session.
Regarding claim 4.    The combination discloses the system of claim 3.
Sundstorm discloses mapping the user identifiers with one or more user identifier stored in association with the group-based communication platform ([0044] discloses communications log entries (calendar data) are analyzed for a period of time. For example, if it is determined that User B (mapping user identifier) called her sister 
	Garcia further discloses wherein the call data is generated by an external call system hosting the present call (col. 4, lines 49-59 discloses   Call system 120 can be running on one or more servers and can be used to create user identifiers, enroll users and devices in a quick access service, identify users, verify users, authenticate users, check call history, route calls, or to perform other activities.  Call system 120 may be communicably coupled with data stores 125 and 130 (external call system hosting the present call) and computing devices 110A-110N and may communicate, access or receive data (e.g., identification information, verification information, tokens, voice authentication services, etc.) from computing devices 110A-110N and data stores 125 and 130); and
wherein identifying one or more user profiles associated with users connected to the present call comprises:
receiving, from the external call system, user identifiers associated with users connected to the present call (col. 4, lines 49-59 discloses Call system 120 may be communicably coupled with data stores 125 and 130 (external call system hosting the present call) and computing devices 110A-110N and may communicate, access or receive data (e.g., identification information, verification information, tokens, voice authentication services, etc.) from computing devices 110A-110N and data stores 125 and 130; fig. 4, 405-410 discloses receive call and collect device identifier) and
Regarding claim 11.    The combination non-transitory computer readable storage medium of claim 9.
All other limitations of claim 11 are similar with the limitations of claim 3 above. Claim 11 is rejected on the analysis of claim 3 above.
Regarding claim 12.    The combination discloses non-transitory computer readable storage medium of claim 11.
All other limitations of claim 12 are similar with the limitations of claim 4 above. Claim 12 is rejected on the analysis of claim 4 above.
Regarding claim 19.    The combination discloses computer implemented method of claim 17.
All other limitations of claim 19 are similar with the limitations of claim 3 above. Claim 19 is rejected on the analysis of claim 3 above.
Regarding claim 20.    The combination discloses computer implemented method of claim 19.
All other limitations of claim 20 are similar with the limitations of claim 4 above. Claim 20 is rejected on the analysis of claim 4 above

Claim 5-6, 8, 13-14, 16, 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sundstorm (US pg. no. 20080225870), and White (US pg. no. 20150347980), further in view of Bostick (US pg. no. 20160358126).
Regarding claim 5.    The combination discloses system of claim 1.
detect recurring calls calendar events ([0044] discloses communications log entries are analyzed for a period of time. For example, if it is determined that User B called her sister every Friday for the past 6 months (detecting recurring call) and it is Friday today, then the predictor may deduce that it is highly likely that User B will call her sister today);
But, the combination does not explicitly disclose, wherein the one or more processors are further configured to classify each of the user identifiers relative to a corresponding calendar event; and 
	wherein initializing one or more follow-up actions comprises selecting a follow-up action based at least in part on classifications of each of the user identifiers relative to a corresponding calendar event.
However, in the same field of endeavor, Bostick discloses wherein the one or more processors are further configured to classify each of the user identifiers relative to a corresponding calendar event ([0040] NLP deep parsing system 204 extracts/determines the purpose, keywords, date, time, duration, confirmed invitees (classified user identifier), and declined invitees (classified user identifiers) of the prior meeting; [0039] discloses for example, consider the previous meeting described in an entry 202 shown in FIG. 2.  Entry 202 may be a calendar entry (recurring). As shown, entry 202 is for a meeting in regard to "Project X" for "Client ABC".  Persons A, B, and C have been invited to the meeting, but only Persons A and C accepted the invitation (corresponds to classifying user identifier as accepting and not accepting users); and 
	wherein initializing one or more follow-up actions comprises selecting a follow-up action based at least in part on classifications of each of the user identifiers relative to a corresponding calendar event   ([0039] For example, consider the previous meeting described in an entry 202 shown in FIG. 2.  Entry 202 may be a calendar entry. As shown, entry 202 is for a meeting in regard to "Project X" for "Client ABC".  Persons A, B, and C have been invited to the meeting, but only Persons A and C accepted the invitation (corresponds to classifying based on user identifier). [0040] NLP deep parsing system 204 extracts/determines the purpose, keywords, date, time, duration, confirmed invitees, and declined invitees  (user identifiers) of the prior meeting, as shown in table 206. [0041] a system then creates a new meeting invitation for the same topic (follow_up action) as the prior meeting described in FIG. 2.  The system provides the user with predictive weighted recommendations on who to invite based on the extracted previous meeting information and classified user identifiers such as invitees accepted and declined the meeting, and the optimum time and duration to schedule the meeting). 
	Therefore, it would have been obvious to a person having ordinary sill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Bostick. The modification would allow using the user identifiers information for prior activity for a past calendar event, predicting how the user will react for future calendar event for effectively recommend future calendar event such as future call of a recurring call to users who would respond it.
Regarding claim 6.    The combination discloses system of claim 5.
Sundstorm discloses detect recurring calls calendar events ([0044] discloses communications log entries are analyzed for a period of time. For example, if it is determined that User B called her sister every Friday for the past 6 months (detecting 
	Bostick discloses wherein classifying each of the user identifiers comprises classifying each of the user identifiers as one of: an active participant of a calendar event or an inactive participant of the calendar event ([0040] and fig. 2, 206 discloses repository of user identifiers of past meetings that NLP deep parsing system 204 extracts/determines as confirmed invitees (user identifiers of active participant), and declined invitees (user identifiers of inactive participant) as shown in table 206; [0041] A system then creates a new meeting invitation for the same topic as the prior meeting described in FIG. 2. The system provides the user with predictive weighted recommendations on who to invite; [0044] the system analyzes the enterprise-wide calendar repository to look for previous meetings that share a similar purpose and keywords, and makes weighted recommendations on relevant people to invite to the meeting. [0045] Selection criteria include: [0046] Frequency--the number of times a person has been invited to similar meetings, indicating this meeting topic will be relevant to them; [0047] Recognized expert--through analyzing attendance to meetings on a particular technology, it can be determined that a person is a recognized expert in this area; [0048] Decision maker--through analyzing attendance to meetings it can be determined a person is involved as a decision maker in approvals (such as approving funding); and/or [0049] Relation to other invitees--if one or more individuals are invited to a meeting, historically this other person is frequently also invited).  .
Regarding claim 8.    The combination discloses system of claim 1.
detect recurring calls calendar events ([0044] discloses communications log entries are analyzed for a period of time. For example, if it is determined that User B called her sister every Friday for the past 6 months (detecting recurring call) and it is Friday today, then the predictor may deduce that it is highly likely that User B will call her sister today);
But, the combination does not explicitly disclose wherein the one or more follow-up actions comprises:
 generating a communication channel within the group-based communication platform for a calendar event and inviting each of the plurality of user identifiers associated with the calendar event to join the communication channel ([0062] The system then uses metadata stored in the enterprise-wide calendar repository to determine the best date, time, and duration to schedule the meeting with the recommended invites (corresponds group based communication channel in light of the instant application indicated in [0032]) . Selection criteria include: [0063] Unallocated time-- marked as "free time" on each person's calendar; [0064] Past acceptance history--which times of day and week does a person typically accept or reject meeting invitations; [0065] Duration--does a person favor meetings of a certain time? (for example, 85% of meeting invitations with a duration of 90 minutes or more are rejected); [0066] Topic--does the topic of the meeting affect the likelihood they will join?; and/or [0067] Invitee status--to what extent does being invited as "required" or "optional" affect the likelihood they will join. [0068] the analysis for each individual is combined to form a predictive weighted recommendation for when to schedule the meeting and for how long. For example: "Recommended meeting schedule: Wednesday at 10 am for 30 minutes (89% confidence level)).

Regarding claim 13.    The combination discloses non-transitory computer readable storage medium of claim 9.
All other limitations of claim 13 are similar with the limitations of claim 5 above. Claim 13 is rejected on the analysis of claim 5 above.
Regarding claim 14.    The combination discloses non-transitory computer readable storage medium of claim 13.
All other limitations of claim 14 are similar with the limitations of claim 6 above. Claim 14 is rejected on the analysis of claim 6 above.
Regarding claim 16.    The combination discloses non-transitory computer readable storage medium of claim 9.
All other limitations of claim 16 are similar with the limitations of claim 8 above. Claim 16 is rejected on the analysis of claim 8 above.
Regarding claim 21.    The combination discloses computer program product of claim 17.
All other limitations of claim 21 are similar with the limitations of claim 5 above. Claim 20 is rejected on the analysis of claim 5 above.
Regarding claim 22.    The combination discloses computer implemented method of claim 21.


Regarding claim 24.    The combination discloses computer-implemented method of claim 17.
All other limitations of claim 24 are similar with the limitations of claim 8 above. Claim 24 is rejected on the analysis of claim 8 above.
















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US pg. No. 20160357761.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        03/04/2021